Case: 2:20-mj-00231-EPD Doc #: 1 Filed: 03/24/20 Page: 1 of 6 PAGEID #: 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

 

Southern District of Ohio

 

 

United States of America )
Vv. )
Keith Jorel HUDSON, )  CaseNo. J WH. MI a3 |
6213 Doewood Ct. Columbus, OH 43229
)
ai —_ )
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 3/5/2020 and 3/20/2020 in the county of _ Franklin in the
___ Southern _ District of Ohio | , the defendant(s) violated:
Code Section Offense Description
18 USC 1951 Interference with Interstate Commerce by Robbery
18 USC 924(c)(1)(A)(iii) Discharging a Firearm during the Commission of an Offense of Violence
18 USC 1951 Interference with Interstate Commerce by Robbery
18 USC 924(c)(1)(A)(iii) Discharging a Firearm during the Commission of an Offiense of Violence

This criminal complaint is based on these facts:

@% Continued on the attached sheet.

Sworn to before me and signed in my presence.

Date: 3)24 a0

City and state: Columbus, OH Magistrate Judge Elizabeth A. Preston Deavers

Printed name and title

 

 
Case: 2:20-mj-00231-EPD Doc #: 1 Filed: 03/24/20 Page: 2 of 6 PAGEID #: 2
Case: 2:20-mj-00231-EPD Doc #: 1 Filed: 03/24/20 Page: 3 of 6 PAGEID #: 3

Page 1

I, Brian V. Boesch, a Task Force Officer with the U.S. Bureau of Alcohol, Tobacco, Firearms
and Explosives, hereinafter the affiant, being duly swom, states:

1.

I am a police officer with the Columbus Division of Police and have been so
employed for the past twenty-five years. I am currently assigned to the Bureau of
Alcohol, Tobacco, Firearms and Explosives (ATF) as a Task Force Officer (TFO) and
have been in this assignment for over five years. Over the course of twenty-five years
in law enforcement I have investigated numerous state and federal crimes that have
led to successful prosecutions of armed robbery and firearms violations.

On March 5, 2020 at approximately 8:50am, Tyler Ramey responded to an
advertisement on Facebook Messenger to purchase a black Honda Accord. The seller
directed Mr. Ramey to come to 5229 Spencer Ct. Columbus, OH. Upon arriving, Mr.
Ramey texted the seller through the Facebook Messenger application that he had
arrived. Mr. Ramey walked to the door, but did not see anyone, so he returned to his
car.

. As he was walking back, a male came running up to him from his right brandishing a

semi-automatic handgun and told Mr. Ramey to “drop that shit”! Mr. Ramey pleaded
with the suspect that he had a family and could not afford to give up his wallet. He
said the suspect removed the magazine from the handgun and showed him the
ammunition to prove that the gun was loaded. Mr. Ramey complied and dropped his
wallet and keys.

As the suspect grabbed his wallet, Mr. Ramey grabbed his keys and fled to his car.
As Mr. Ramey was trying to open his car door, the suspect was pushing it closed.
After struggling with the suspect, Mr. Ramey was able to get into his car. The
suspect began pistol whipping him in the head and then fired a round at Mr. Ramey,
striking him in the back of the neck, where the round entered and exited, causing just
a flesh wound. The round continued to the passenger window, which was shattered.

Mr. Ramey was able to flag down a Columbus Division of Police (CPD) police
officer a short distance away and alerted him. Mr. Ramey was transported to Grant
Hospital for treatment for the gunshot wound. He described the suspect as a bi-racial
male, light skin, approximately 28 years of age, 6’0 180lIbs, with freckles on his face,
and was wearing a black hooded jacket and red shoes.

Two residents inside a nearby apartment witnessed the robbery. Both stated that the
suspect looked identical to the male that lived at 5221 Spencer Ct., #B. One witness
Case: 2:20-mj-00231-EPD Doc #: 1 Filed: 03/24/20 Page: 4 of 6 PAGEID #: 4

had the suspect’s Facebook page of Jorel Lashawn. This Facebook page was for
Keith Jorel HUDSON.

7. Detective Brad Thomas obtained a photo of HUDSON from his Kentucky driver’s
license that was issued on April 4, 2019, and created a photo array. When presented
to Mr. Ramey, he selected HUDSON’s photo as the person that most resembled the
suspect, but the photo showed him wearing glasses and the suspect was not wearing

glasses. Mr. Ramey was not completely positive it was the same person.

8. On March 20, 2020, at approximately 12:55pm, Kelvin Lovelace responded to a

dating advertisement on the website www.MegaPersonals.eu to meet a female at 6800

Clearhurst Dr. in the Hickory Creek Apartments and pay her for sexual activity.

Upon arriving, Mr. Lovelace noticed a maroon Kia Optima, bearing California license
plate SNAA260, parked in front of the address with a male black in the driver’s seat.

9. Mr. Lovelace knocked on the door of 6800 Clearhurst Dr., but no one answered the
door. As he was standing there, the male from the Kia Optima approached him and
pointed a semi-automatic handgun at him. The suspect, later identified as Keith Jorel
HUDSON, demanded cash from Mr. Lovelace, who complied and handed HUDSON

the $30.00 he had in his possession.

10. As HUDSON entered the Kia Optima, Mr. Lovelace began taking photo of the car
with his cell phone. However, he could not get a photo of the license plate because
HUDSON began shooting at Mr. Lovelace. Mr. Lovelace was not struck, but jumped
into his vehicle and attempted to flee from HUDSON. However, HUDSON pursued

Mr. Lovelace in the Kia Optima.

11. Near the intersection of Schrock Rd. and Ambleside Dr., HUDSON again began

firing the handgun at Mr. Lovelace. This time, Mr. Lovelace was struck in his right
hand. His Toyota was also struck and became disabled due to the gunfire. HUDSON
and the Kia Optima he was driving soon drove out of sight of Mr. Lovelace, who was
at this time on the phone with the CPD, providing a description of HUDSON and his

Car.

12. A short time later, CPD officers located the Kia Optima at the Sunoco gas station at

5800 Cleveland Ave. HUDSON was the driver of the car, that also included
HUDSON’s wife and children. HUDSON was taken into custody.

13. Mr. Lovelace was transported to the arrest location and immediately positively

identified HUDSON as the person that robbed and shot him. The Kia Optima was
Case:

14.

15.

16.

2:20-mj-00231-EPD Doc #: 1 Filed: 03/24/20 Page: 5 of 6 PAGEID #: 5

impounded and held for a search warrant. Officers observed a black coat inside the
car that matched the description provided by Mr. Lovelace.

CPD Robbery Detective John Herman interviewed HUDSON after advising him of
his constitutional rights. HUDSON denied committing the above two robberies, or
any other robberies. He was charged with one State of Ohio count of Aggravated
Robbery and slated at the Franklin County Jail.

After HUDSON’s arrest, Detective Herman created a new photo array that included a
fresh photo of HUDSON. The array was presented to Mr. Ramey on March 22, 2020.
Mr. Ramey immediately selected HUDSON’s photo as the person that robbed and
shot him on March 5, 2020.

Interstate Nexus: Facebook Marketplace is part of the Facebook application.

Facebook is headquartered in Menlo Park, California. The application allows users to
buy and sell items from other local users, or users across state lines. The application
uses the internet to transmit the information, which also occurs across state lines. All
manner of items are for sale, such as automobiles, clothing, and electronics that are
manufactured outside of Ohio.

. Interstate Nexus: MegaPersonals is a website that is owned by Sfanti Grup Solutions

S.R.L., 1 Anastasie Simu, Bucharest, 010294, Romania. The website is a classifieds
service for people wanting to meet. One may respond to the ads via phone, text, or
email. The service provides a platform for those selling sexual services and providing
escort services. The site allows individuals access to each other both across state
lines and internationally so they can meet and conduct transactions for sexual activity.

; - () xe
Bn /. Oeil ex gar

Signature of Complainant
Task Force Officer Brian V. Boesch

 

Sworn to before me and subscribed in my presence,

  

, 2020, at Columbus, OH

 

  

 

= [7 os a
Elizabeth Preston EN : Ces

United States Magis te J udge, SoutherDistrict of Ohio
Case: 2:20-mj-00231-EPD Doc #: 1 Filed: 03/24/20 Page: 6 of 6 PAGEID #: 6
